DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 01/27/2022 and the IDS filed 12/06/2021.

Claims 1, 5, 7-8, 11-15 are pending.  Claims 1, 5, 7-8, 11-13 are being examined.  Claims 2-4, 6, 9-10 are canceled.  Claims 14-15 are withdrawn from further consideration.  Claim 1 is amended.

Claims 1, 5, 7-8, 11-13 rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention is withdrawn in light of the amendments. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Boorse et al. (US 2011/0271664 A1) in view of Harold et al. (US 2012/0309610 A1) or in the alternative, further in view of Ito et al. (US 2014/0065044 A1).
Considering claim 1, Boorse teaches a catalyst comprising an ammonia oxidation component such as a supported platinum (Boorse, [0048]).  Boorse teaches the ammonia oxidation composition contains a component active for the ammonia SCR function (Boorse, [0051]) and explicitly teaches a catalyst comprising a physical mixture of an oxide-supported platinum component and an SCR component (Boorse, [0051]).
In addition to teaching the platinum being supported on a refractory metal oxide, Boorse teaches the platinum can be supported on a zeolitic molecular sieve having a CHA, FAU, BEA, MFI, or MOR framework structure by teaching that the platinum may be distributed on the external surface or in the internal channels, cavities, or cages of the molecular sieve and that the support can be a zeolite (Boorse, [0049]-[0050] and end of [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a supported platinum such as platinum supported on zeolite instead of an oxide-supported platinum in Boorse’s catalytic article.  One of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to do so because both platinum supported on a refractory oxide and platinum supported on zeolite are taught by Boorse to be suitable ammonia oxidation components.
Boorse teaches the first SCR catalyst is a Cu-SCR catalyst comprising copper and a molecular sieve (Boorse, [0043]).
Boorse does not explicitly teach a second SCR catalyst.
However, Harold teaches using two or more catalytic metals supported by a mixture of shape-selective materials such as zeolites assembled in a layer-like fashion results in nonlinear improvement in the overall SCR activity over a wide range of temperatures (Harold, [0018]-[0019], [0051], Figure 1).  Harold teaches that the one or more metallic elements may be included into the support or other structures of the catalyst (Harold, [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an additional SCR layer (2nd SCR catalyst) on top of Boorse’s first SCR catalyst (18 of Fig. 1 of Boorse) and incorporating the metallic elements of Harold (i.e., SCR catalysts) into the substrate of Boorse (12 of Fig. 1 of Boorse).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve 
It should be noted that the addition of a second SCR catalyst on top of layer 18 of Boorse would result in the second SCR adjacent to the platinum blend with first SCR and at least partially overlapping the blend of platinum on the support with low ammonia storage and the first SCR catalyst.  The platinum blend is the section of the catalyst wherein layer 16 and 18 overlap.
Boorse teaches the support with low ammonia storage is a zeolite (Boorse, [0049]-[0053]).
Boorse teaches the framework structures have silica to alumina ratios of at least about 5 (Boorse, [0042]).  A prima facie case of obviousness exists because the claimed range of ≥ 500 overlaps the range taught by Boorse (see MPEP §2144.05(I)).
In the alternative, Boorse teaches the framework structures have silica to alumina ratios of at least about 5 (Boorse, [0042]).  Boorse does not explicitly teach a zeolite with silica-to-alumina ratio of ≥ 500.
However, Ito teaches zeolite having low Si/Al ratio has more number of acid site and has larger degree of degradation in durability under coexistence with steam, on the contrary, zeolite having high Si/Al ratio is superior in heat resistance (Ito, [0099]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the silica-to-alumina ratio of zeolite including to within the claimed range of ≥ 500.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to 
It should be noted that the claim is directed to a catalyst.  The combination of Boorse/Harold/Ito teaches the claimed catalyst.  Thus, it would be expected that the catalyst of Boorse/Harold/Ito would also be effective in improving the N2 yield and reducing N2O formation from NH3 in an exhaust gas at a temperature of about 250°C compared with a comparable catalyst in which the support with low ammonia storage is a zeolite with silica-to-alumina ratio of <500.
Considering claim 5, Boorse teaches the amount of the first SCR catalyst is about 0.10% to about 10% by weight (Boorse, [0041]) and the amount of platinum on the support with low ammonia storage is about 0.008% to about 2% by weight (Boorse, [0048]).  Taking into account the maximums and minimum of the ranges of the amount of SCR catalyst and platinum results in a range of SCR catalyst to platinum ratio of 0.05 to 1250.  A prima facie case of obviousness exists because the claimed ratio of first SCR catalyst to platinum of 0.1:1 to 300:1 overlaps the range taught by Boorse (see MPEP §2144.05(I)).
Considering claim 7, Boorse teaches the amount of platinum present is about 0.008% to about 2% by weight (Boorse, [0048]).  Boorse teaches the AMOx zone (i.e., platinum catalyst) comprises in the range of about 5% to about 50% of the substrate length and the SCR component in the range of about 50% to about 90% of the substrate (Boorse, [0063]).  At 50% platinum and 50% SCR, the range of platinum relative to the weight of the support of platinum + the weight of the platinum + the weight of the first SCR would be in the range of about 0.004% to about 1%.  A prima facie case 
Considering claim 8, Boorse teaches the amount of platinum present relative to the layer is about 0.008% to about 2% by weight (Boorse, [0048]).  A prima facie case of obviousness exists because the claimed ranges overlap the range taught by Boorse (see MPEP §2144.05(I)).
Considering claims 11-13, it should be noted that the claims are directed to a catalyst composition.  The combination Boorse and Harold teaches the claimed composition.  Thus, it would be expected that the catalyst composition of Boorse/Harold would also be capable of providing an improvement in N2 yield, a reduction in NOx formation, and reduced N2O formation from NH3 as claimed.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

Response to Arguments
Applicant’s arguments filed regarding Boorse does not teach or suggest a blend of platinum on a zeolite with a first SCR catalyst have been fully considered but are not persuasive.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
In the instant case although in Boorse’s preferred embodiment the ammonia oxidation component is a physical mixture of an oxide-supported platinum component and an SCR component, Boorse does teach that the platinum can be supported on a zeolitic molecular sieve/a zeolite.  In light of Boorse’s teaching that the catalyst comprises an ammonia oxidation component such as a supported platinum (Boorse, [0048]) and contains a component active for the ammonia SCR function (Boorse, [0051]), it would be obvious to one of ordinary skill to use a supported platinum such as platinum supported on zeolite instead of an oxide-supported platinum in Boorse’s catalytic article since both are taught by Boorse to be suitable ammonia oxidation components.
It is prima facie obvious to substitute equivalents known for the same purpose (see MPEP §2144.06(II)).    The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP §2144.07).
It is unclear as to why applicant asserts that Boorse does not teach/suggest using a zeolite-supported platinum instead of an oxide-supported platinum in the physical mixture with the SCR component.  Note the disclosure at the end of paragraph 

Applicant’s arguments filed regarding examples 1-5 and Table 1 of the present application demonstrate the benefits associated with using a blend of Pt on a high SAR zeolite combined with an SCR catalyst have been fully considered but are not persuasive.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
In the instant case, the range claimed by applicant is SAR ≥ 500.  The five examples do not compare a sufficient number of tests both inside and outside the claimed range.  In other words, there is no evidence showing that the “unexpected” results occur at a SAR of 500 and above because there are no data points around a SAR of 500.  The critical SAR value where “unexpected results” occur could be 3 conversion, N2 yield, and low N2O” is not based on evidence.  In other words, there is no evidence presented as to what the optimal combination should be.  Example 3 of Table 1 results in the highest ammonia conversion at 91.2% compared to the examples with high SAR with ammonia conversions of 80.2% and 81.6%.  Example 3 has a slightly higher N2 yield (74.7 versus 70.0/68.7), slightly higher N2O yield (17.1 versus 11.8/11.9), and lower NOx yield than Examples 1-2 which have high SAR.  It is unclear as to why Example 3 with the highest ammonia conversion and slightly higher N2O yield would not be considered to be optimal especially in light of applicant’s disclosure in the paragraph above Table 1 that providing the highest ammonia oxidation activity is desired.  It should be noted that applicant refers to Example 5 as comprising a low SAR PtMFI; however, Example 5 is Pt on titania and does not comprise PtMFI.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734